DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
This action is in response to the applicant’s filing on March 27, 2020.   Applicant’s election without traverse of Species I, Claims 1 – 9 and 12 – 21 in the reply filed on November 12, 2021 is acknowledged.

Status of the Claims
Based on applicant’s response to the restriction requirement noted herein above, claims 1 – 9 and 12 – 21 are pending and examined below.  Claims 10 and 11 have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 9 and 12 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Do claims 1, 12 and 21 fall into one of four of the statutory categories?  Yes.  The preamble of claims 1 and 21 recite a controller and the preamble of claim 12 recites a component.  The body of claims 1, 12 and 21 each recite at least one physical element that forms part of the claimed controller/component.  Therefore, claims 1, 12 and 21 are directed to an apparatus.

	Step 2A – Prong 1
Do claims 1, 3, 4 and 9 recite a judicial exception?  Yes.  Claims 1, 3 and 4, respectively, recite the limitations of determining a maneuver planned for the vehicle based on a safety driving model and based on a first message from a vehicle-external network component, the first message comprising a respective assessment for each proposed maneuver of at least two maneuvers proposed for the vehicle; determining a plurality of potential maneuvers of the vehicle based on the safety driving model; determining the plurality of potential maneuvers further based on sensor data related to the vehicle or a vicinity of the vehicle; and determining the maneuver planned for the vehicle further based on a commitment of a further vehicle.  The determining limitation, for each claim as drafted, is a process that, under its broadest reasonable interpretation, covers a performance of the limitation in the mind but for the recitation of a generic computer component. That is, other than reciting “one or more processors configured to” nothing in the claim precludes the determining step from practically being performed in the human mind/visually.  For example, but for the “one or more processors” language, the claim encompasses the user manually/visually performing each of the aforementioned determining steps.  As such, these limitations are directed to a mental process.

Do claims 12, 13 – 16, 18 and 20 recite a judicial exception?  Yes.  Claims 12, 13 – 16, 18 and 20, respectively, recite the limitations of assigning an assessment out of a plurality of assessments to each maneuver of a plurality of first maneuvers provided by a first vehicle, based on one or more second maneuvers provided by a second vehicle; assigning the assessment to each maneuver of the plurality of first maneuvers further based on one or more first parameters provided to or by a safety driving model of the first vehicle; assign the assessment to each maneuver of the plurality of first maneuvers based on a safety driving model of the network component; assigning the assessment to each maneuver of the plurality of first maneuvers further based on a first rating of each maneuver of the plurality of first maneuvers according to a rating criterion; and wherein the first rating is provided by the first vehicle; assigning the assessment to each maneuver of the plurality of first maneuvers based on sensor data related to one or more of the following: the first vehicle, a vicinity of the first vehicle, the second vehicle, and a vicinity of the second vehicle; assign each maneuver of the plurality of first maneuvers further based on a determination for each maneuver of the plurality of first maneuvers, whether a conflict exist with the one or more second maneuvers; and assigning the assessment to each maneuver of the plurality of first maneuvers further based on a negotiation with the first vehicle and/or the second vehicle.  The assigning limitation, for each claim as drafted, is a process that, under its broadest reasonable interpretation, covers a performance of the limitation in the mind but for the recitation of a generic computer component. That is, other than reciting “one or more processors configured to” nothing in the claim precludes the assigning step from practically being performed in the human mind/visually.  For example, but for the “one or more processors” language, the claim encompasses the user manually/visually performing each of the aforementioned assigning steps.  As such, these limitations are directed to a mental process.

Does claim 21 recite a judicial exception?  Yes.  Claim 21 recites the limitation of select a vehicle driving intention sequence for the vehicle from a plurality of vehicle driving intention sequences based on a safety driving model and based on a ranking of the plurality of vehicle driving intention sequences, the ranking provided by a vehicle-external network component.  The selecting limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers a performance of the limitation in the mind but for the recitation of a generic computer component.  That is, other than reciting “one or more processors configured to” nothing in the claim precludes the selecting step from practically being performed in the human mind/visually.  For example, but for the “one or more processors” language, the claim encompasses the user manually/visually performing the aforementioned selecting step.  As such, this limitation is directed to a mental process.

Step 2A – Prong 2
Do claims 1, 3, 4 and 9 integrate the judicial exception into a practical application?  No.   Claims 4 and 9 do not recite any additional elements and only recite the judicial exception.  Thus, claims 4 and 9 are directed to the abstract idea.  Claims 1 and 3, however, each recite one additional element: providing an in-vehicle instruction to perform the maneuver planned for the vehicle, and generating a second message to the vehicle-external network component, the second message comprising the plurality of potential maneuvers of the vehicle.  The processor limitation in both steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of providing and generating data.  These generic processor limitations are no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 1 and 3 are also directed to the abstract idea.

Do claims 12, 13 – 16, 18 and 20 integrate the judicial exception into a practical application?  No.  Claims 13 – 16, 18 and 20 only recite the judicial exception and do not recite additional elements.  As such, claims 13 – 16, 18 and 20 are directed to the abstract idea.  Claim 12, however, recites one additional element: generating a first message to the first vehicle, the first message indicating the assigned assessment for each first maneuver of the plurality of first maneuvers.   The processor limitation in this step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of generating data.  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 12 is also directed to the abstract idea.

Does claim 21 integrate the judicial exception into a practical application?  No.  Claim 21 recites one additional element: generating an in-vehicle instruction to perform the selected vehicle driving intention sequence for the vehicle.   The processor limitation in this step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of generating data.  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 21 is directed to the abstract idea.

Step 2B 
Do claims 1, 3, 12 and 21 provide an inventive concept?  No.  As discussed with
respect to Step 2A Prong Two, the additional element in claims 1, 3, 12 and 21 amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Thus, claims 1, 3, 12 and 21 are ineligible.

Dependent claims 2, 5 – 8, 17 and 19 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore, the claims 1 – 9 and 12 – 21 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0164825 A1 to Matus et al. (herein after “Matus” or “Matus et al. publication") in view of U.S. Patent Application Publication No. 2020/0269871 A1 to Schmidt et al. (herein after “Schmidt” or “Schmidt et al. publication”).
As to claims 1 and 21,
the Matus et al. publication discloses a controller for an autonomous vehicle (see ¶13, where the autonomous vehicle is disclosed as having “onboard computing systems integrated [therewith]”), the controller comprising: 
one or more processors (see ¶13) configured to: 
determine a maneuver planned for the vehicle based on a safety driving model (see Abstract, ¶54 – ¶67, and Figs. 1A – 1B, where the Matus et al. publication discloses determining a maneuver planned for the vehicle based on at least one safety driving model, i.e. a security risk model generated using sensor and supplementary data extraction systems associated with the autonomous vehicle and generating a risk analysis with a rule-based algorithm, and then contemporaneously with execution of the identified driving mission, implementing a response action associated with control of the autonomous vehicle, based upon the risk analysis), and 
provide an in-vehicle instruction to perform the maneuver planned for the vehicle (see ¶69 for “providing the risk analysis and risk score to an entity that can modify system configuration or operation of the autonomous vehicle, in order to improve performance of the autonomous vehicle at a future time point”).
The Matus et al. publication, however, fails to specifically disclose
determine a maneuver planned for the vehicle . . . based on a first message from a vehicle-external network component, the first message comprising a respective assessment for each proposed maneuver of at least two maneuvers proposed for the vehicle.
	Determining a maneuver planned for a vehicle based on a message from an external network component assessing each proposed maneuvers for the vehicle is old and well known, as demonstrated by the Schmidt et al. publication who discloses determining a driving maneuver via a driving maneuver planning module (22) of a vehicle (10).  (See Abstract.)   According to the Schmidt et al. publication, “[a]t least one possible driving maneuver (M) is transmitted to a motion planning module (24) of the vehicle (10).  An evaluation variable (B) is obtained from the motion planning module (24) via the driving maneuver planning module (22).” (See Abstract.)  Once the driving maneuver planning module receives an evaluation variable from the motion planning module, the at least one decision-making submodule is adjusted on the evaluation variable received.  (See ¶6; see also ¶14, ¶90 and ¶137.)  According to the Schmidt et al. publication, “the motion planning module can also be executed on a [vehicle-external network/]central server, with the server receiving the vehicle parameters from the vehicle.  In this case, the vehicle parameters are transmitted via a network”. (See ¶8 – ¶10.)  Such disclosure suggests determine a maneuver planned for the vehicle . . . based on a first message from a vehicle-external network component, the first message comprising a respective assessment for each proposed maneuver of at least two maneuvers proposed for the vehicle.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify one of the subsequent risk models of the Matus et al. publication to validate a maneuver planned for the vehicle based on a first message from a vehicle-external network component, the first message comprising a respective assessment for each proposed maneuver of at least two maneuvers proposed for the vehicle, as suggested by the Schmidt et al. publication, in order to facilitate determining the safety of a driving maneuver of a vehicle.
	As to claim 2,
	the Matus et al. publication is considered to disclose at least two proposed maneuvers for the vehicle comprising the maneuver planned for the vehicle.  (See Abstract.)

As to claim 3,
	the Matus et al. publication, as modified by the Schmidt et al. publication, is considered to disclose the one or more processors being further configured to: determine a plurality of potential maneuvers of the vehicle based on the safety driving model (see Abstract, ¶54 – ¶67, and Figs. 1A – 1B of the Matus et al. publication), and generate a second message to the vehicle-external network component, the second message comprising the plurality of potential maneuvers of the vehicle.  (See ¶6, ¶90 and ¶137 of the Schmidt et al. publication.)

As to claim 4,
the Matus et al. publication discloses the one or more processors being configured to determine the plurality of potential maneuvers further based on sensor data related to the vehicle or a vicinity of the vehicle. (See Abstract and ¶8 – ¶10.)




As to claim 5,
the Matus et al. publication is considered to disclose the plurality of potential maneuvers of the vehicle comprising the at least two maneuvers proposed for the vehicle.  (See Abstract.)

As to claim 6,
the Matus et al. publication, as modified by ¶6, ¶90 and ¶137 of the Schmidt et al. publication, is considered to disclose the second message further comprising one or more parameters provided to or by the safety driving model of the vehicle.

As to claim 7,
the Matus et al. publication, as modified by ¶14 of the Schmidt et al. publication), is considered to disclose the second message comprising, for each potential maneuver of the plurality of potential maneuvers, an associated rating of the respective maneuver according to a rating criterion.

As to claim 8,
the Matus et al. publication, as modified by ¶111 – ¶121 of the Schmidt et al. publication, is considered to disclose the one or more processors being further configured to generate a third message, and wherein the third message indicates a commitment to perform the maneuver planned for the vehicle.


As to claim 9,
it should be noted that the metes and bounds for the limitation “a commitment of a further vehicle” has not been defined and, therefore, is deemed broad.  As such, the Matus et al. publication is considered to disclose the one or more processors being configured to determine the maneuver planned for the vehicle further based on a commitment of a further vehicle. (See ¶68, where “the response action can improve vehicle evaluation . . . for another vehicle”.)(Emphasis added.)

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2021164875 A1 to Persson (herein after “Persson” or "Persson publication") in view of the Matus et al. publication or the Schmidt et al. publication.
As to claim 12,
the Persson publication discloses a network component, comprising: 
one or more processors (see page 2, line 26 – 27) configured to: 
assign an assessment out of a plurality of assessments to each maneuver of a plurality of first maneuvers provided by a first vehicle, based on one or more second maneuvers provided by a second vehicle. (See page 2, line 25 – page 3, line 3),
The Persson publication, however, fails to disclose generating a first message to the first vehicle, the first message indicating the assigned assessment for each first maneuver of the plurality of first maneuvers.
The Matus et al. publication or the Schmidt et al. publication discloses generating a first message indicating assigned assessment for each first maneuver of a plurality of first maneuvers.  (See Abstract, ¶54 – ¶67 and Figs. 1A – 1B of the Matus et al. publication or ¶6, ¶14 and ¶90 of the Schmidt et al. publication)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Persson publication to generate a first message to the first vehicle, wherein the first message indicates the assigned assessment for each first maneuver of the plurality of first maneuvers, as suggested by the Matus et al. publication or the Schmidt et al. publication, in order to facilitate determining the safety of a driving maneuver of a vehicle.

As to claim 13,
the modified Persson publication discloses the invention substantially as claimed, except for
the one or more processors being configured to assign the assessment to each maneuver of the plurality of first maneuvers further based on one or more first parameters provided to or by a safety driving model of the first vehicle.
The Matus et al. publication discloses assigning an assessment to each maneuver of the plurality of first maneuvers of a vehicle based on one or more first parameters provided to or by a safety driving model of the vehicle. (See Abstract, ¶54 – ¶67, and Figs. 1A – 1B.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Persson publication so that the one or more processors is configured to assign the assessment to each maneuver of the plurality of first maneuvers further based on one or more first parameters provided to or by a safety driving model of the first vehicle, as suggested by the Matus et al. publication, in order to facilitate determining the safety of a driving maneuver of a vehicle.

As to claim 14,
the modified Persson publication discloses the invention substantially as claimed, except for
the one or more processors being further configured to assign the assessment to each maneuver of the plurality of first maneuvers based on a safety driving model of the network component.
The Schmidt et al. publication discloses assigning an assessment to each maneuver of the plurality of first maneuvers of a vehicle based on a safety driving model of the network component. (See ¶6, ¶8 – ¶10, ¶14 and ¶90.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Persson publication so that one or more processors is further configured to assign the assessment to each maneuver of the plurality of first maneuvers based on a safety driving model of the network component, as suggested by the Schmidt et al. publication, in order to facilitate determining the safety of a driving maneuver of a vehicle.

As to claims 16 and 17,
the Persson publication, as modified by the Abstract and ¶8 – ¶10 of the Matus et al. publication, is considered to disclose discloses the one or more processors being further configured to assign the assessment to each maneuver of the plurality of first maneuvers based on sensor data related to one or more of the following: the first vehicle, a vicinity of the first vehicle, the second vehicle, and a vicinity of the second vehicle, wherein the sensor data originates from one or more of the following: the first vehicle, the second vehicle, and one or more stationary sensors.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the Persson publication in view of the Matus et al. publication or the Schmidt et al. publication, and further in view of U.S. Patent Application Publication No. 2021/0245758  A1 to Ahmad et al. (herein after “Ahmad” or "Ahmad et al. publication").
As to claim 18,
the modified Persson publication discloses the invention substantially as claimed, except for
the one or more processors being further configured to assign each maneuver of the plurality of first maneuvers further based on a determination for each maneuver of the plurality of first maneuvers, whether a conflict exist with the one or more second maneuvers.
Resolving conflicting maneuvers between two or more vehicles is old and well known, as demonstrated by the Ahmad et al. publication who discloses a conflict resolution procedure involving main traffic participant vehicle and a conflicted recipient vehicle. (See ¶3 – ¶5.)  The objective of the conflict resolution procedure is to prevent the occurrence of a traffic incident.  (See ¶61.)  Such disclosure suggests assigning each maneuver of the plurality of first maneuvers further based on a determination for each maneuver of the plurality of first maneuvers, whether a conflict exist with the one or more second maneuvers.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Persson publication so that one or more processors is further configured to assign each maneuver of the plurality of first maneuvers further based on a determination for each maneuver of the plurality of first maneuvers, whether a conflict exist with the one or more second maneuvers, as suggested by the Ahmad et al. publication, in order to facilitate determining the safety of a driving maneuver of a vehicle.

As to claim 19,
the Persson publication, as further modified by ¶3 – ¶5 and ¶61 the Ahmad et al. publication, is considered to disclose the assessment for each maneuver of the plurality of first maneuvers representing at least one of the following: the maneuver is unendangered, the maneuver is a partially endangered, or the maneuver is an endangered.

As to claim 20,
the Persson publication, as further modified by ¶3 – ¶5 and ¶61 the Ahmad et al. publication, is considered to disclose the one or more processors being configured to assign the assessment to each maneuver of the plurality of first maneuvers further based on a negotiation with the first vehicle and/or the second vehicle.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666